Citation Nr: 0016805	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with arthritis of the low back, based on 
the disagreement with the June 1999 initial award.

2.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and a County Service Officer



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to July 
1946.

This appeal arises from decisions by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbosacral strain with arthritis of the 
low back is manifested by pain and some limitation of flexion 
and extension.

3.  There is no medical evidence that the veteran has a lung 
condition.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for lumbosacral strain with arthritis of the low back 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5292 
(1999).  

2.  The veteran has not submitted a well-grounded claim for a 
lung condition.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim for a back condition was denied in 
an October 1955 unappealed rating decision.  A June 1999 
rating decision found, in essence, that the veteran had 
submitted new and material evidence and granted service 
connection for lumbosacral strain with arthritis of the low 
back and awarded the current 20 percent evaluation.  The 
veteran appealed the June 1999 rating decision as well as the 
July 1998 rating decision that denied service connection for 
a lung condition.  

Factual Background

The veteran's service medical records indicate that he was 
treated for catarrhal fever for three days in November 1945, 
for acute pneumonitis in December 1945 and for acute 
bronchitis in April 1946.  His chest was clear on X-ray in 
April 1946 and he was returned to duty.  The July 1946 
separation examination report states that his chest X-ray and 
his respiratory system were normal.  

Treatment notes dated from February 1989 to January 1997 from 
T. W. Fuehrer, M.D., are negative for complaints, symptoms or 
findings regarding a lung condition.  He related that 
following examination of the back in 1989, he diagnosed 
intervertebral disc displacement and sciatic neuralgia. 

Treatment records dated from June 1979 to September 1996 from 
Stuart Embury, M.D., note that the veteran had pneumonia in 
late 1995, but are negative for any medical opinions linking 
any lung condition to the veteran's active service.

In a January 1999 letter, William M. Sandy, M.D. attributed 
the veteran's moderately severe degenerative arthritis of the 
lumbosacral strain to his active service.  The veteran wore a 
brace for heavy lifting or bending.  X-ray films confirmed 
the presence of moderately severe degenerative arthritis in 
the lumbar spine, most pronounced at L5-S1.  Dr. Sandy did 
not mention a lung condition. 

During the veteran's personal hearing in March 1999 he 
testified that he had never had an attack of back pain last 
longer than half an hour.  The pain was so severe that he 
would lose his breath.  The pain sometimes radiated down his 
legs.  He took nothing stronger than aspirin.  The veteran 
did not offer any testimony regarding a lung condition.  The 
County Service Officer testified that Dr. Sandy had the 
entire claims file to review before giving his opinion 
regarding the veteran's arthritis.  

During a May 1999 VA orthopedic examination the veteran 
complained of pain and stiffness in the lumbosacral spine.  
He was taking aspirin as needed.  He denied significant 
periods of flare-ups.  He had seen a chiropractor about eight 
times during the previous year.  He was using a Velcro type 
brace intermittently for taxing physical activity.

On examination he ambulated without a significant abnormality 
of gait.  No musculature abnormalities were observed.  There 
was no spasm or point tenderness.  Pain limited flexion of 
the lumbar spine to 45 degrees and extension to 15 degrees.  
Flexion to the right and left were nearly normal, as was 
rotation to each side, or 50 degrees.  Deep tendon reflexes 
were intact and symmetrical.  No muscle atrophy was noted.  
The diagnosis was remote history of trauma of the lumbosacral 
spine by patient history, radiological interpretation 
pending.  

May 1999 VA X-rays revealed degenerative disc disease at L5-
S1 and mild degenerative changes throughout the lumbar spine.  
The radiologist noted that the veteran's transitional L5 
vertebra with unilateral sacralization on the left was a 
normal variant but that it resulted in chronic low back pain.  
The radiologist's impression was transitional vertebra at the 
lumbosacral junction.  Degenerative disc disease of L5-S1.

The examination report was negative for evidence of a lung 
condition.


Analysis

Increased Rating

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Limitation of motion of the lumbar spine, slight, warrants a 
10 percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
4.71, Diagnostic Code 5292 (1999).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
warrants a 40 percent evaluation.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating is warranted.  Mild manifestations warrant a 
10 percent rating.  Postoperative, cured intervertebral disc 
syndrome warrants a noncompensable evaluation.  38 C.F.R. § 
4.71, Diagnostic Code 5293 (1999).

Lumbosacral strain, severe, manifested by listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent evaluation.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion a 10 percent 
rating is warranted.  For lumbosacral strain with slight 
subjective symptoms only, a noncompensable evaluation is for 
assignment.  Diagnostic Code 5295 (1999).

VA has concluded that Diagnostic Code 5293 involves 
limitation of range of motion.  VAOPGCPREC 36-97, paragraph 
6.  Therefore, a veteran can not be rated under Diagnostic 
Code 5293 for intervertebral disc disease based upon 
limitation of motion, and also be rated under Diagnostic Code 
5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as: With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  The 20 percent and 10 
percent ratings based on X-ray findings, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

During the most recent VA orthopedic examination the veteran 
had no significant abnormality of gait and no spasm or 
tenderness of the lumbosacral strain was noted.  Lumbar 
flexion was to 45 degrees and extension was to 15 degrees due 
to pain.  Left and right flexion and rotation were nearly 
normal.  No reflex problems were observed. 

Based on the evidence, it appears that the veteran's symptoms 
are no more than mild to moderate, productive of moderate 
limitation of motion of the lumbar spine.  Thus a 20 percent 
rating under Diagnostic Code 5292 is proper.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). The next higher 
rating of 40 percent is not warranted, because limitation of 
motion is not severe - the VA examination reports reflect an 
intermediate level of loss of range of motion, with 
significant functional ability remaining.  

While the veteran complained of pain associated with the 
disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  The pathology 
and objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for lumbosacral strain with arthritis of the low 
back.

The Board notes that the veteran appealed the initial June 
1999 evaluation of 20 percent.  The medical evidence of 
record does not indicate that the veteran's back disability 
was more severe at any time during the pendency of his 
current appeal.  The medical evidence does not show that his 
back disability was more severely disabling than the level of 
impairment reflected in the most recent VA compensation 
examination.  Therefore, the evidence does not indicate that 
a staged rating is warranted in this claim.  Fenderson.

Service Connection

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the present case the veteran was treated for catarrhal 
fever, acute pneumonitis and acute bronchitis.  His 
separation chest X-ray and respiratory system examinations 
were normal.  The Board has considered all of the evidence.  
However, there is no medical evidence and there are no 
medical opinions linking any current lung condition to 
service.  Therefore, the veteran's service connection claim 
is not well grounded and must be denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the September 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorders during 
service or currently.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

Entitlement to an increased evaluation for lumbosacral strain 
with arthritis of the low back is denied. 

The appeal of the issue of service connection for a lung 
condition is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

